Case 8:17-cv-02486-CEH-SPF Document 68 Filed 01/30/19 Page 1 of 2 PageID 1126




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION


  BIG STIK MANUFACTURING, INC.

                 Plaintiff,
                                                            CASE NO. 8:17-cv-2486-CEH-MAP
  v.

  PITBULL TOOLS AND SUPPLIES LLC,
  RICARDO CUYAR, ORLANDO AYALA, and
  R & K TOOLS AND SUPPLIES, LLC
              Defendants.
  _________________________________________
  PITBULL TOOLS AND SUPPLIES, LLC, and
  RICARDO CUYAR

                 Counter-Plaintiffs
  v.

  BIG STIK MANUFACTURING, INC. and
  ROBERT G. LOFLEY, JR.

                Counter-Defendants                      /

                              NOTICE OF MEDIATON CONFERENCE

   Plaintiff, BIG STIK MANUFACTURING, INC. hereby gives notice that the parties have

   scheduled Mediation in this matter as follows:

   DATE:                  Tuesday, February 19, 2019

   TIME:                 10:00 a.m. (Full Day)

   MEDIATOR:             Brian Gilchrist, Allen Dyer (407-841-2330)

   LOCATION:             Hillsborough County Bar Association
                         Chester H. Ferguson Law Center
                         1610 North Tampa St, Tampa 33602
                         813-221-7777



                                                    1
Case 8:17-cv-02486-CEH-SPF Document 68 Filed 01/30/19 Page 2 of 2 PageID 1127




          This the 30th day of January, 2019.


                                                       Respectfully submitted,

     /s ricky thacker/    .                          /s james matulis/     .
Ricky L. Thacker                                James M. Matulis
Florida Bar No. 903280                          Florida Bar No. 0077429
McDermott & Thacker, P.A.                       Law Office of James Matulis
791 W Lumsden Rd                                9806 Gretna Green Drive, Suite 100
Brandon, FL 33511-6261                          Tampa, FL 33626
ricky.mtfirm@gmail.com                          Jim@Matulis-Law.com
Tel. (813) 684-3131                             Tel. (813) 451-7347
Attorneys for Plaintiffs/Counter-Defendants     Attorneys for Plaintiffs/Counter-Defendants


                                CERTIFICATE OF SERVICE

          I hereby certify that on the 30th day of January, 2019, the foregoing was
   electronically filed with the Clerk of Court through the CM/ECF system that will give
   notice to all parties of record.

                                                            /s/James Matulis
                                                            James Matulis, Esq




                                                 2
